Name: Council Regulation (EEC) No 2095/87 of 13 July 1987 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Regulation
 Subject Matter: cooperation policy;  EU finance; NA;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R2095Council Regulation (EEC) No 2095/87 of 13 July 1987 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund Official Journal L 196 , 17/07/1987 P. 0003 - 0003 Finnish special edition: Chapter 3 Volume 24 P. 0022 Swedish special edition: Chapter 3 Volume 24 P. 0022 *****COUNCIL REGULATION (EEC) No 2095/87 of 13 July 1987 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 3769/85 (2), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission, Whereas a list of measures which constitute interventions to stabilize the agricultural markets under Article 3 (1) of Regulation (EEC) No 729/70 appears in the Annex to Regulation (EEC) No 1883/78 (3), as last amended by Regulation (EEC) No 801/87 (4); whereas that Annex has been updated periodically by the Council; Whereas, in view of the many changes being made by the Council and by the Commission to the measures designed to stabilize the markets, the fact that more frequent updating of the list comprising all these measures is required and given the purely declaratory nature of the list, it would seem opportune to provide that in future the drawing-up of this list and its updating should be simplified in order to maintain the said measures in keeping with the rules applicable under the common organizations of agricultural markets, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1883/78 is hereby replaced by the following: 'Article 1 The list of measures which comply with the concept of intervention intended to stabilize the agricultural markets, within the meaning of Article 3 (1) of Regulation (EEC) No 729/70, shall be drawn up by the Commission according to the procedure provided for in Article 13 of the said Regulation and shall be published in the Official Journal of the European Communities, L series.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 362, 31. 12. 1985, p. 17. (3) OJ No L 216, 5. 8. 1978, p. 1. (4) OJ No L 79, 21. 3. 1987, p. 14.